Citation Nr: 1226561	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  11-10 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right forearm disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The appellant in this case is a Veteran who had active duty service from July 1965 to July 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in March 2010.  A statement of the case was issued in March 2011, and a substantive appeal was received in April 2011.  

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Veteran's April 2011 substantive appeal appears to raise the issue of an increased rating for a service-connected right elbow disability.  It is not clear whether the Veteran intended to raise an increased rating issue, therefore, the matter is being referred to the Agency of Original Jurisdiction (AOJ) for clarification and appropriate action.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability, to include tendonitis, is not causally related to service (to include any injury during service). 

2.  The Veteran does not have a diagnosis of a right forearm disability.



CONCLUSIONS OF LAW

1.  The Veteran's right shoulder disability, to include tendonitis, was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  A right forearm disability was not incurred in or aggravated by the Veteran's active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in November 2009, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board does acknowledge that the November 2009 letter did not expressly mention the right shoulder.  However, it does not appear that the Veteran's initial claim mentioned the right shoulder.  It only mentioned the right arm and right elbow (and PTSD which has been granted and is not part of this appeal).  The RO adjudicated the right shoulder because the 2010 VA examination included a diagnosis of right shoulder disability.  Under these circumstances, the Board finds that there is no prejudice to the Veteran due to any lack of specific VCAA notice as to the right shoulder.  The November 2009 letter fully advised the Veteran of all necessary VCAA provisions.

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In the instant case, the November 2009 VCAA letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, including service treatment records (STRs), have been obtained. 

The Veteran has been afforded a VA examination to evaluate the claimed disabilities addressed with a final decision in this appeal.  The February 2010 VA examination report is of record.  The Board notes that the February 2010 VA examination report contains sufficiently specific clinical findings, analysis of etiology, and informed discussion of the facts of record to provide probative medical evidence adequately addressing the issues decided below. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

II.  Legal Criteria and Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Right Shoulder Disability

A review of the Veteran's STRs shows that he sought treatment for an injury to his right arm with pain in his right elbow and wrist in September 1968.  There was no mention of any shoulder injury or shoulder complaints.  X-rays taken at the time were silent for any findings related to the shoulder and he was diagnosed with an elbow sprain.  The Board notes here that service connection has already been established for a right elbow.  That issue is not before the Board. 

In July 1969, the Veteran was afforded a separation examination.  A review of the examination report shows that the Veteran was medically examined and there were no abnormalities found in his right shoulder.  Additionally, in an accompanying report of medical history, the Veteran did not report that he had any problems with his right shoulder during service.  

A February 2010 VA examination report shows that the Veteran reported that approximately 15 years prior to the examination he began experiencing right shoulder pain, which he related to an exacerbation of the inservice injury to his right arm.  Upon medical examination the Veteran was diagnosed with tendonitis in his right shoulder.  The examiner opined that the tendonitis was not related to the Veteran's active service, or any injury therein.  Review of the opinion shows that it was based on a review of the claims file, review of the Veteran's history, including his STRs, and examination of the Veteran.  In the rationale, the examiner based the opinion on the absence of evidence of a right shoulder injury in service and that there was no evidence of chronicity of a right shoulder condition in the Veteran's STRs or post-service medical records.  The opinion is clearly expressed, based on an informed review of the Veteran's medical history, and persuasive.  It is significant that there is no contrary medical opinion of record.  

The Board acknowledges that service connection may be granted by a showing of a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Generally, the Veteran is competent to report his symptoms and that those symptoms have continued since their active service.  However, as to the shoulder issue, the Veteran has not alleged any such continuity of symptoms since service.  In fact, he informed the February 2010 examiner that he began experiencing right shoulder pain about 15 years before.  This would place the onset of such symptoms in approximately 1995, some 25 years after discharge from service.  To the extent that the Veteran may now assert a continuity of symptoms since service, such assertions are not credible in light of the information he gave to the February 2010 examiner during the course of the examination. 

In sum, the Veteran does have a current diagnosis of a right shoulder disability, but the February 2010 VA examiner opined that it was unrelated to his service and the football injury sustained therein.  This opinion is consistent with the STRs which do not refer to any shoulder complaints or abnormalities.  The opinion is also consistent with the Veteran's self-reported history of onset of shoulder pain in the 1990's.  Therefore the Board must conclude that the preponderance of the evidence is against the claim and entitlement to service connection for a right shoulder disability is not warranted. 

Right Forearm Disability

As noted above, the Veteran's STRs show that in September 1968, he injured his right arm, but complained of pain in the right elbow and right wrist; X-rays taken of the right elbow and forearm were silent for any findings related to the forearm and he was diagnosed with a sprain in the right elbow.  There were no right forearm abnormalities noted on the Veteran's July 1969 separation examination and he did not report any in-service problems with his right forearm at that time.  

In February 2010 the Veteran was afforded a VA examination.  At the examination the Veteran reported that he injured his right elbow and arm while in service.  Physical examination of the right forearm showed that it was normal.  X-ray revealed a normal right forearm with mild degenerative changes at the radial head and osteophytic spurring of the olecranon.  After physical examination and X-ray, the examiner found that the right forearm was normal and no disability was diagnosed  

As noted, X-rays taken at the February 2010 VA examination revealed mild degenerative changes of the radial head and osteophytic spurring of the olecranon.  These findings, however, have been recognized by the RO in connection with the Veteran's service-connected right elbow disability, characterized as degenerative joint disease with symptoms of mild degenerative changes of the radial head and osteophytic spurring of the olecranon.  In other words, the elbow disability has already been service-connected.  There is no medical diagnosis of any current right forearm disability.  

The Board acknowledges the Veteran's allegations that he has suffered from right forearm pain continuously since service, and recognizes that he is competent to testify as to observable symptoms..  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, the Board notes that pain alone, without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran has not provided competent (medical) evidence that he has a diagnosed right forearm disability.  Significantly, this is not a disability that may be diagnosed by mere lay observation alone; it requires medical expertise.  Although the Veteran is competent to report symptoms he perceives to be manifestations of disability, the question of whether a chronic disability is currently present is one which requires skill in diagnosis, and questions involving diagnostic skills must be made by medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without competent evidence of current right forearm disability, the appeal must be denied.   


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


